PER CURIAM.
The defendant appeals the denial of a rule 3.800(a) motion to correct an illegal sentence. He is correct that because his offenses were committed prior to January 1, 1994, he could not be sentenced beyond the statutory maximum regardless of the range on his guidelines scoresheet. Mays v. State, 717 So.2d 515 (Fla.1998); Buford v. State, 870 So.2d 128 (Fla. 2d DCA 2003). As the state acknowledges, the sentencing law in effect at the time of the crimes controls. See Lamore v. State, 86 So.3d 546 (Fla. 2d DCA 2012).
Accordingly, the circuit court’s order is reversed and this case is remanded for resentencing.

Reversed and Remanded.

MAY, C.J., GROSS and CONNER, JJ., concur.